ORDER
PER CURIAM.
Appellant, Emil Menke, appeals from his jury trial conviction in the Circuit Court of Franklin County of sexual abuse in the first degree, RSMo § 566.100 (1986), for which he was sentenced to four years’ imprisonment. We have reviewed the briefs of the parties, the transcript and the legal file and find no error on the part of the trial court. As we also find that a full opinion would serve no jurisprudential purpose, we affirm appellant’s conviction pursuant to Rule 30.25(b). A memorandum, solely for the parties here involved, has been provided explaining the reasons for our decision.